Citation Nr: 1204085	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  05-37 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  What evaluation is warranted for post traumatic stress disorder (PTSD) from October 15, 2003 to November 19, 2008?

2.  What evaluation is warranted for post traumatic stress disorder since November 20, 2008?
 
3.  Entitlement to an increased rating for lumbar shell fragment wound residuals, currently evaluated as noncompensable.

4.  Entitlement to a rating in excess of 20 percent for lumbar shell fragment wound residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which, in part, granted service connection for posttraumatic stress disorder and assigned a 30 percent rating, effective October 15, 2003; and denied a compensable rating for lumbar shell fragment wound residuals.

Historically, by rating action in November 1988 service connection was granted for lumbar shell fragment wound residuals, not manifested by scar.  A noncompensable rating was awarded.

In June 2008, the evaluation for posttraumatic stress disorder was increased from 30 to 50 percent, effective October 15, 2003.  

The Veteran and his spouse presented testimony at a Travel Board hearing chaired by the undersigned in November 2008.  A transcript of the hearing is associated with the Veteran's claims folder.

The United States Court of Appeals for Veterans Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with the initial rating assigned following a grant of service connection (so-called "original ratings") and dissatisfaction with determinations on later- filed claims for increased ratings. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the issue of what evaluation is warranted for posttraumatic stress disorder was essentially placed in appellate status by a notice of disagreement expressing dissatisfaction with the original rating, the Fenderson doctrine applies.

In June 2009, the Board denied entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder from October 15, 2003; and entitlement to a compensable rating for a lumbar shell fragment wound with residuals.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011, memorandum decision, the Court vacated and remanded the issues on appeal for readjudication consistent with its decision.  The matters are now presented for the Board's further consideration.

In accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009), a Veteran's claim for an increased disability evaluation may require a determination as to whether the Veteran is entitled to a total disability rating based on individual unemployability.  In this case, however, entitlement to total disability evaluation based on individual unemployability due to service connected disorders was denied in a August 2011 rating decision.  The appellant has yet to submit a notice of disagreement.  Hence, any claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not presently before the Board and will not be discussed.  Id. 

The question what evaluation is warranted for post traumatic stress disorder since November 20, 2008; and the issue of entitlement to a rating in excess of 20 percent for lumbar shell fragment wound residuals is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, posttraumatic stress disorder was manifested by occupational and social impairment with deficiencies in most areas from October 15, 2003 to November 19, 2008.

2.  Resolving reasonable doubt in the Veteran's favor, lumbar shell fragment wound residuals include retained metallic fragments.


CONCLUSIONS OF LAW

1.  From October 15, 2003 to November 19, 2008, the criteria for a 70 percent disability rating for posttraumatic stress disorder were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2011).

2.  The criteria for a 20 percent evaluation for lumbar shell fragment wound residuals have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.20, 4.40, 4.45, 4.56, 4.59, 4.73, 4.118, Diagnostic Code 5320, 7802, 7805 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA failed to fully comply with the provisions of 38 U.S.C.A. § 5103 prior to the rating decision in question.  The record, however, shows that any prejudice that failure caused was cured by the fact that VA provided notice as required in February and May 2004, and May 2008 correspondence.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The claims were readjudicated in the June 2008 supplemental statement of the case.  The supplemental statements of the case provided adequate notice of how effective dates are assigned.  The Veteran was afforded a meaningful opportunity to participate.  The claimant was provided the opportunity to present pertinent evidence and testimony in light of the notice provided.  There is not a scintilla of evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Indeed, neither the Veteran nor his representative has suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.

Laws and Regulations-PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Multiple (staged) ratings may be assigned for different periods of time during the pendency of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  

The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating for posttraumatic stress disorder requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV), states that a global assessment of functioning score of 41 to 50 reflects the presence of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job) and/or some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

A global assessment of functioning score between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  See 38 C.F.R. § 4.130.  VA's Rating Schedule employs nomenclature based upon the Diagnostic and Statistical Manual of Mental Disorders, which includes the global assessment of functioning score scale.

The Board has reviewed all the evidence in the Veteran's claims files that includes lay statements, his written contentions, service treatment and personnel records, private and VA medical records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Factual Background-PTSD 

At a March 2004 fee-based VA posttraumatic stress disorder examination the Veteran reported trouble sleeping for more than 30 years.  He reported having nightmares, intrusive thoughts, recurrent recollections of events, and startle response.  His ability to perform daily functions during remissions reportedly was fair to poor.  He received medication, but no psychotherapy within the past year.  He had not had any psychiatric hospitalizations.  After service, the appellant was employed as a printer for 35 years, and his relations with his supervisor and coworkers were reportedly good.  His relationship with his parents was also good.  He was married, and described having a fair relationship with his spouse.   He described his relationship with his children as fair.  He had an 18 year drinking history, but he reportedly stopped drinking 15 years ago. 

Mental status examination revealed that the Veteran's orientation, speech, and communications were normal.  His appearance, hygiene, and behavior were appropriate; and his communication and speech were normal.  The Veteran's affect and mood were depressed but that did not affect his ability to function independently and effectively.  There was no evidence of panic attacks, obsessional rites, delusions, hallucinations, or suicidal or homicidal ideation.  His thought processes were logical and relevant, and his insight and judgment were intact. The examiner diagnosed post traumatic stress disorder, and assigned a global assessment of functioning score of 50. The examiner noted that the Veteran's cognitive functions were unaffected and he was competent.

In an April 2005 letter a VA Medical Center licensed clinical social worker, S.B., noted that he had treated the Veteran since December 2004, and that the appellant was seen for weekly therapy.  The Veteran endorsed symptoms of nightmares, night sweats, combat memories, flashbacks, an increased startle response, poor sleep, increased anger, increased anxiety, poor concentration, memory problems, relational problems with his spouse, anhedonia, crying spells, auditory and visual hallucinations, survivor guilt, passive suicidal ideation, and a depressed mood.  He reported extreme difficulty at work.  The examining social worker opined that the appellant was severely limited due to his posttraumatic stress disorder.  The VA Medical Center treating psychiatrist and the social worker both diagnosed chronic severe posttraumatic stress disorder, and assigned a global assessment of functioning score of 50.  

VA Medical Center mental outpatient records note continuing posttraumatic stress disorder group and individual sessions.  Global Assessment of Functioning Scores between May and November 2005 demonstrated scores ranging between 50 and 58.  During that period, the Veteran noted a dissipation of symptoms with increased medication.  He stated that his sleep had improved.  The Veteran was found to be casually attired and groomed, he was cooperative and had fair eye contact with other group members.  Affect was restricted and mood was depressed.  Thought processes were essentially intact as was recent and remote memory.  There was no indication of suicidal or homicidal activity and insight and judgment was fair.  

A March 2006 letter from licensed social worker, S.B., noted that the Veteran's Global Assessment of functioning score was 48.  S.B. noted that the Veteran endorsed nightmares, intrusive memories, flashbacks, hypervigilance and thoughts that he was being watched.  S.B. also noted the Veteran's suspiciousness, increased startle response, isolation, avoidance, poor sleeping pattern, increased anger and anxiety, poor concentration and memory impairment.  Relational problems with his wife and family, anhedonia, auditory and visual hallucinations, daily panic attacks, restricted range of affect, impaired judgment/abstract ability, passive suicidal ideation and depressed mood were additionally noted.  The Veteran's wife confirmed that her husband stayed by himself.  

S.B. stated that both the Veteran and his wife told him that the appellant had extreme difficulty at his job as a printer and that he isolated himself from others at work.  He additionally noted that the Veteran did not have any friends.  He concluded that in his opinion, the Veteran symptoms were so severe that he considered them to be significantly affecting the Veteran occupationally, maritally, socially and interpersonally.  

In a June 2006 VA medical center psychiatry general progress note, the Veteran reported an initial improvement in mood.  He denied suicidal ideation intent or plan, however, he stated that over the years he had sometimes wished he was dead.  He denied homicidal ideation.  He denied auditory or visual hallucinations outside of flashbacks of explosions.  A Global Assessment of Functioning Score of 52 was provided.  

In a February 2007 psychiatry treatment note, the reporting registered nurse noted that the Veteran had been working seven days a week and he felt that working helped take his mind of the war.  The appellant stated that he felt like he was increasingly withdrawing from others, and that he did not know how to interact with people.  He denied suicidal or homicidal ideation, as well as auditory and visual hallucinations.  The Veteran reported that his sleep, concentration and memory were poor.

A July 2007 independent mental health treatment note revealed the Veteran's reports that he had had an exacerbation of posttraumatic stress disorder symptoms a few months prior which had since subsided.  He reported episodic nightmares and intrusive memories concerning combat trauma.  The Veteran was found to have organized speech and constricted but appropriate to content affect.  The Veteran described his mood as fair and he denied any suicidal or homicidal ideation.  The Veteran denied auditory and visual hallucinations outside of occasional flashbacks and no delusions were exhibited.  A Global Assessment of Functioning Score of 55 was provided.  

PTSD group therapy notes dated between August 2006 and April 2008 demonstrated Global Assessment of Functioning scores which ranged between 45 and 50.  These group therapy notes remarked that the Veteran's thought processes were essentially intact, that his mood was depressed and that he was fully oriented with recent and remote memory grossly intact.  There was no indication of suicidal or homicidal activity and insight and judgment were found to be fair.  

In a January 2008 fee-based VA PTSD examination, the Veteran reported having trouble sleeping, nightmares, depression, and being on guard all the time.  He was receiving medication and psychotherapy, but he denied being hospitalized for posttraumatic stress disorder.  He reported having been employed as a printer for 15 years.  While his relationship with his supervisor was fair, with his coworkers it was only poor. He had not lost any time from work.  He reported staying away from everyone.  He reported using alcohol four times a day since Vietnam but denied adverse consequences from this use.  

Mental status examination revealed that the Veteran's orientation, speech, memory, and concentration were normal; his appearance, hygiene, and behavior were appropriate.  His affect and mood were abnormal with disturbance of motivation and mood.  He had poor eye contact, and his communication skill was grossly impaired.  His affect and mood were abnormal, with a disturbance of motivation and mood during which time the Veteran felt hopeless, withdrawn and displayed crying spells.  There was no evidence of panic attacks, suspiciousness, delusions, or obsessional rites.  The Veteran reported having intermittent hallucinations manifested by hearing voices and explosions.  Thought processes were appropriate; judgment and, abstract thinking were intact.  The examiner noted that the appellant's cognitive functions were unaffected and he was competent.  The examiner opined that the Veteran had no difficulty performing the activities of daily living, but he had difficulty establishing and maintaining effective work/school relationships because of difficulty getting along with others.  He had difficulty maintaining an effective family role because he and his wife slept in separate bedrooms.  He presented no persistent danger to himself or others.  The examiner diagnosed PTSD; alcohol abuse due to PTSD, also to manage symptoms of depression.  A global assessment of functioning score of 50-60 was assigned.

In individual sessions conducted between April and June 2008, the VA social worker noted that the Veteran was casually attired and groomed; cooperative and maintained fairly good eye contact.  His speech was coherent.  His affect was restricted and mood was depressed.  The Veteran was fully oriented, with intact memory. He had fair insight and judgment.  No suicidal or homicidal ideations were noted.  The examiner diagnosed chronic, severe posttraumatic stress disorder and assigned a global assessment of functioning score of 50.

On November 19, 2008, the Veteran and his spouse testified at a Travel Board Hearing before the undersigned Veterans Law Judge.  During his hearing, the Veteran testified that he stayed to himself and that he had suicidal thoughts and nightmares.  He explained that he needed to take medication in order to get to sleep.  The Veteran explained that he heard voices.  The Veteran's wife testified that he did not have any friends and pretty much stayed to himself.  She stated that within that week where the Veteran had had suicidal thoughts or hallucinations.  She explained that she did not sleep with her husband due to his nightmares, screaming and hitting while he slept.  The Veteran explained that he had probably not missed a lot of work due to his PTSD because he worked by himself.  His wife stated that he had a difficult relationship with his children.  

Analysis-PTSD

The foregoing evidence reveals that the Veteran's posttraumatic stress disorder prior to November 20, 2008, was manifested by symptoms that included depression, nightmares, intrusive recollections, and passive suicidal ideation.  The various examiners who treated and cared for the appellant opined that his disorder generally warranted a global assessment of functioning score of 50.  Such a score is reflective of serious symptomatology.  Indeed, VA social workers assigned a global assessment of functioning score of 48, and opined that the appellant's pathology due to posttraumatic stress disorder was severe.  While occasionally higher global assessment of functioning scores were assigned, and while there is no evidence of  obsessional rituals, intermittently illogical or obscure speech, near- continuous panic or depression, spatial disorientation, or a neglect of personal appearance and hygiene, under the doctrine of reasonable doubt, the pathology shown due to posttraumatic stress disorder warranted a 70 percent evaluation between October 15, 2003 and November 19, 2008.

The Board, however, finds that a 100 percent rating was not warranted during this term.  In this regard, during the term the appellant was still working, and symptoms such as total occupational and social impairment were not shown.  Moreover, at no time during this term were such signs as a gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior shown.  The appellant was never persistently in danger of hurting himself or others, and he was able to perform activities of daily living.  He was never disoriented to time or place.  As such, entitlement to an evaluation in excess of 70 percent during the term from October 15, 2003 and November 19, 2008 is not in order. 

The Board further finds that during the term from October 15, 2003 and November 19, 2008, an extraschedular rating was not warranted.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  Here, the Board finds that the disability picture presented by the Veteran's posttraumatic stress disorder is appropriately contemplated by the rating schedule.  There is nothing unique to the Veteran's clinical presentation when compared with thousands of other appellants who suffer from posttraumatic stress disorder.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  Id.  

Laws and Regulations-Lumbar Shell Fragment Wound Residuals

The Veteran is currently in receipt of a noncompensable evaluation for lumbar shell fragment wound residuals under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This code requires consideration of the degree of functional limitation of the affected part.  A compensable evaluation for a scar requires consideration of any functional impairment of the affected body part. 

As the shrapnel wound was to the lumbar region, the Board will look at the functional impairment the scar may cause the lumbar muscles.  38 C.F.R. § 4.73, Diagnostic Code 5320. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

A slight muscle disability is shown by a simple wound of the muscle without debridement or infection.  The history and complaints will include a service department record of a superficial wound, with brief treatment and a return to duty. The healing will be with good functional results and no cardinal signs or symptoms of muscle disability.  Objective findings include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus. Finally, there is no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56.

A moderate disability of the muscles is shown by a through-and-through or deep penetrating wound of short track from a single bullet, or a small shell or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  The history and complaints will include a service department record or other evidence of in-service treatment for the wound.  There will also be a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objective findings include entrance and (if present) exit scars, small or linear, indicating the short track of the missile through muscle tissue.  There will also be some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or a lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2). 

A moderately severe disability of the muscles is shown by a through-and-through or deep penetrating wound by a small high velocity missile or a large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  History and complaints of this injury include a record of hospitalization for a prolonged period for treatment of a wound, a record of consistent complaint of cardinal signs and symptoms of muscle disability, and, if present, evidence of an inability to keep up with work requirements.  Objective findings of a moderately severe muscle wound are entrance and (if present) exit scars indicating the track of the missile through important muscle groups; indications on palpation of moderate loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side; and tests of strength and endurance compared with the sound side demonstrating positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The Veteran's muscle group XX shell fragment wound residuals have been assigned a noncompensable rating evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  Disorders under this code are rated on the limitation of function of the affected part.  Here, that would be the muscles of the lumbar region.  Hence, under 38 C.F.R. § 4.73, Diagnostic Code 5320, a noncompensable rating is warranted for slight injury, while a 20 percent rating is warranted for moderate injury.

Factual Background-Lumbar Wound Residuals 

At a September 1988 VA examination no discrete lumbar scars were noted or in the general back.  The diagnosis was historical shrapnel wound of lumbar back, not manifested by scar. 

In March 2004, and February 2008 fee based VA examinations the Veteran reported constant localized, aching and sharp pain elicited by physical activity and relieved with rest and medication.  The appellant was able to function without medication, the condition did not cause incapacitation or functional impairment, and he lost no time from work. 

On examination palpation revealed no loss of deep fascia, no loss of muscle substance, and no impairment of muscle tone.  There was no sign of lowered endurance or impaired coordination.  Muscle group XX strength was grade 5.  The muscle injury did not affect the particular body part function.  There was no muscle herniation, or injury to any tendon, joint, bone, or nerve involvement.  The diagnosis was historical shrapnel wound of the lumbar back, not manifested by scar.  The March 2004 examiner noted that regarding any muscle injury secondary to the shrapnel wound there was no diagnosis as there was no pathology.

In an addendum to the February 2008 examination, the examiner noted that May 2008 x-rays noted small radio-opacities in the posterior soft tissue in the lumbar region which may be debris from his combat wound.  There was no visible scarring noted.

Analysis

A slight muscle injury to Muscle Group XX requires that there be no metallic fragments in retained tissue.  Given the fact that May 2008 X-rays revealed findings that suggested retained debris from the appellant's service connected wound, it follows that the disorder in question is not slight.  Hence, pursuant to the provisions of 38 C.F.R. § 4.7 (2011) (Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.), the Board finds that the appellant's shell fragment wounds are moderately disabling.

As to whether they are moderately severely disabling, further development is in order before that matter may be addressed.


ORDER

Entitlement to a disability rating in excess of 70 percent for PTSD for the term from October 15, 2003 and November 19, 2008, is granted subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 20 percent rating is warranted for lumbar shell fragment wound residuals is granted, subject to the laws and regulations governing the award of monetary benefits.   


REMAND

During the term that the Veteran's appeal was pending before the United States Court of Appeals for Veterans Claims the RO apparently requested additional development in order to determine the present severity of the Veteran's PTSD and lumbar shell fragment wound residuals.  This development included securing August 2010 VA fee basis examinations, and obtaining a Social Security Administration decision report which found that the appellant was entitled to Social Security benefits, due to a back disability and due, in part, to anxiety-related disorders.  


There is presently no documentation in the claims file or in the Virtual VA database which demonstrates that the RO considered the Social Security Administration records and the August 2010 fee-based examinations as they pertain to the remanded issues on appeal and such records are not shown in to be addressed in a supplemental statement of the case.  Hence, further development is required.  


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must take appropriate action to secure any and all pertinent records pertaining to the appellant's posttraumatic stress disorder since November 20, 2008, and/or his lumbar shell fragment wound residuals which have been identified but not previously secured for inclusion in the claims file.  All attempts to secure this evidence must be documented in the claims file.  If the AMC/RO cannot locate such records, the AMC/RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the Veteran and his representative of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA shell fragment wound examination.  The claims folders and a copy of this REMAND are to be made available for the examiner to review.  The physician is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of his lumbar shell fragment wound residuals.  The examiner must specifically address how the wound residuals impair the appellant's ability to work.  A complete rationale for any opinions expressed must be provided.  

3.  Thereafter, the AMC/RO must also schedule the Veteran for a psychiatric examination to address the nature and extent of his posttraumatic stress disorder.  The claims folders and a copy of this REMAND are to be made available for the psychiatrist to review.  The psychiatrist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and severity of his posttraumatic stress disorder.  The psychiatrist must specifically address whether the appellant's posttraumatic stress disorder precludes him from obtaining and retaining substantially gainful employment.  A complete rationale for any opinions expressed must be provided.  

4.  The AMC/RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

5.  The AMC/RO must ensure that all examination reports are in complete compliance with the directives of this remand.  If any are deficient in any manner, the AMC/RO must implement corrective procedures at once.

6.  After ensuring that the duty to assist has otherwise been fulfilled, the RO must readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


